Citation Nr: 1600446	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-35 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to November 24, 2006 for the grant of service connection for degenerative disc disease (DDD) of the cervical spine, status-post operative discectomy and fusion.

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1979 to January 1999 in the United States Air Force.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to a temporary total evaluation, and a March 2010 rating decision, which granted service connection for the cervical spine disability and assigned an effective date.  The Veteran appealed the denial of the temporary total evaluation and the assigned effective date in these decisions and the matters are now before the Board.  

This case was previously before the Board in December 2012, at which time the Board remanded the case for VA to issue a statement of the case (SOC) for the earlier effective date claim and to schedule the Veteran for a hearing before the Board.  The RO issued an SOC in March 2013 and the Veteran testified via videoconference from the RO in Oakland in November 2015 before the undersigned Veterans Law Judge.  A transcript of his testimony has been associated with the claims file.  Thus, the Board finds that there has been substantial compliance with its December 2012 remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, he filed informal claims prior to March 24, 2006 by stating his intent to file for VA compensation benefits, which should have been memorialized in the form of a written report of contact (VA Form 119), for entitlement to service connection for a cervical spine disability and a temporary total evaluation.  

2.  Resolving all doubt in the Veteran's favor, he underwent surgery for his service-connected cervical spine disability on March 24, 2006 that required at least one month of convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 24, 2006 for the grant of service connection for DDD of the cervical spine, status-post operative discectomy and fusion, have been met.  38 U.S.C.A. § 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.1, 3.102, 3.155, 3.159, 3.400 (2015).

2.  The criteria for a temporary total evaluation for convalescence following the March 24, 2006 cervical spine surgery have been met.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that the grant of entitlement to service connection for his cervical spine disability should be assigned an effective date prior to November 24, 2006, which was the date that VA received his written claim for such benefits.  Specifically, he states that he had a telephone conversation with a VA employee in March 2006, prior to or contemporaneously with a March 24, 2006 surgery on his cervical spine, in which he indicated that he wished to file claims of entitlement to service connection for his cervical spine disability and a temporary total evaluation for this disability.  

In general, an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether VA compensation is warranted for a disability, including an effective date and the assigned rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claims file shows that the Veteran was granted service connection for his cervical spine disability in a March 2010 rating decision and that the assigned date for the grant of service connection was November 24, 2006, the date that VA received a written claim for service connection for this disability.  Additionally, this November 24, 2006 statement also indicates that the Veteran claimed entitlement to a temporary total evaluation due to convalescence from the March 24, 2006 surgery on his cervical spine.  However, in numerous statements since the issuance of this rating decision, he has contended that he had a telephone conversation with a VA employee in March 2006 regarding his intent to file claims for service connection and a temporary total evaluation for his upcoming neck surgery, which should have been memorialized in a Report of Contact (VA Form 119). 

Specifically, in his March 2010 notice of disagreement with the effective date for the grant of service connection, he stated that he had a telephone conversation in March 2006 with the Veterans Benefits Administration Phone Center staff in which he discussed a service connection claim for his cervical spine.  During this telephone call, the VA employee informed him that he might be eligible for a temporary total evaluation due to the neck surgery.  He stated that a VA Form 119 that notes this conversation and his wishes to file for service connection and a temporary total evaluation for this disability should be in his claims file; however, the claims file does not contain such a report of contact.  He made very similar contentions in a November 2010 statement, in which he also alleged that some documents from his claims file are missing due to the fact that he changed the Agency of Original Jurisdiction (AOJ) for his records from the RO in Phoenix, Arizona to the RO in Oakland.  Additionally, he made similar contentions in his March 2013 substantive appeal (VA Form 9) and in his November 2015 Board hearing testimony.  Likewise, the Veteran's representative indicated similar facts in an October 2012 statement.  

In light of the aforementioned evidence, and after affording the Veteran the benefit of the doubt, the Board finds that he filed informal claims prior to March 24, 2006 by stating his intent to file for VA compensation benefits to a VA employee for entitlement to service connection for a cervical spine disability and a temporary total evaluation.  Initially, the Board notes that the presumption of regularity is applicable in this case.  There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see YT v. Brown, 9 Vet. App. 195, 199 (1996).  Although the claims file does not include a written report of contact from March 2006, the Board finds the Veteran's lay statements, including his November 2015 Board hearing testimony, to be credible and highly pertinent to showing that such a telephone conversation took place in March 2006.  Thus, the Board concludes that the Veteran has overcome the presumption of regularity and that the claims file should contain a written statement memorializing the Veteran's conversation with a VA employee from March 2006 that included his intent to file the two claims on appeal.  

Furthermore, a VA Form 119 from March 2006 would satisfy the requirement that an informal claim be in writing.  In Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), the United States Court of Appeals for the Federal Circuit (Federal Circuit) pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also indicated that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  

In this case, the Veteran stated his intent to apply for a service connection claim and a temporary total evaluation claim for his cervical spine disability during the March 2006 telephone conversation with a VA employee.  This conversation should have been reduced to writing in a VA Form 119 and this form should have been associated with his claims file.  While such a form is not currently of record, after affording the Veteran the benefit of the doubt, the Board finds that the evidence in the claims file is at least in equipoise in showing that the Veteran submitted informal claims of entitlement to service connection for a cervical spine disability and entitlement to a temporary total evaluation for this disability.  

Accordingly, after applying the benefit of the doubt doctrine, the Board assigns March 24, 2006 as the effective date for the grant of service connection for DDD of the cervical spine, status-post operative discectomy and fusion, as that is the date on which entitlement arose for this disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, an earlier effective date is warranted and the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Temporary Total Rating

In addition to the earlier effective date, the Veteran contends that he should be granted a temporary total disability rating for the period of convalescence following his March 24, 2006 neck surgery.  

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The temporary total evaluation is to be made effective the date of the hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release; and the total rating will be followed by appropriate schedular evaluations.  A total rating under this section may be extended for 1, 2, or 3 months beyond the initial 3 months; or for 1 to 6 months beyond the initial 6 months under certain circumstances.  38 C.F.R. § 4.30 (2015).

As relevant here, the Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.  

The evidence shows that the Veteran underwent an operation to treat his neck disability on March 24, 2006.  During the November 2015 Board hearing, the Veteran testified that he was unable to work or drive for at least a month following the surgery.  He also stated that he had to wear a neck brace for approximately a month after the surgery, and that he was seeing a doctor for approximately 4 to 5 months after the surgery.  He submitted leave and earning statements from his employer from March 2006 and April 2006, which showed that he used accrued leave time allocated for sickness or ailments for the remainder of March 2006 and a large portion of April 2006.  Furthermore, a private treatment note dated May 17, 2006 showed that he was finally able to take off the neck brace or collar on that date, and that he was allowed to drive at that time.  

Given this evidence and after resolving all doubt in the Veteran's favor, the Board finds that he underwent surgery for his service-connected cervical spine disability on March 24, 2006 that required at least one month of convalescence.  Thus, the Board finds he is entitled to a temporary total disability rating under 38 C.F.R. § 4.30 and his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claims of entitlement to an earlier effective date for the grant of service connection for the cervical spine disability and entitlement to a temporary total evaluation.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to an effective date of March 24, 2006 for the grant of service connection for DDD of the cervical spine, status-post operative discectomy and fusion, is granted subject to the laws and regulations governing the payment of VA monetary benefits.  

Entitlement to a temporary total evaluation for convalescence following the March 24, 2006 cervical spine surgery is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


